 



Exhibit 10.51
LOAN MODIFICATION AGREEMENT
     THIS LOAN MODIFICATION AGREEMENT (this “Agreement” or this “Modification”)
is made as of the                     day of December, 2006, by and among: (a)
HIGHLAND AVENUE PROPERTIES, LLC, a Georgia limited liability company (the
“Borrower”); (b) COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation
(“Guarantor”) and (c) BANK OF AMERICA, N.A., a national banking association, its
successors and/or assigns (“Lender”).
RECITALS:
     WHEREAS, pursuant to the terms of that certain Land Acquisition and
Development Agreement dated as of May 2, 2005, by and between Borrower and
Lender (as the same may be amended, renewed, supplemented or restated from time
to time, the “Loan Agreement”), Lender made a loan (the “Loan”) to Borrower in
the original maximum principal amount of Four Million Eight Hundred Fifty One
Thousand Two Hundred Thirty-Five and No/100 Dollars ($4,851,235.00), as
evidenced by that certain Promissory Note dated May 2, 2005 made by Borrower
payable to the order of Lender (as the same may be amended, renewed,
supplemented or restated from time to time, the “Note”); and
     WHEREAS, Borrower’s obligations under the Note are secured by, among other
things, a Deed to Secure Debt and Security Agreement dated as of May 2, 2005,
from Borrower for the benefit of Lender, and recorded among the land records of
Fulton County, Georgia in the Superior Court of Fulton County, Georgia on May 4,
2005 in Deed Book 39924 Page 32 (as the same may be amended, renewed,
supplemented or restated from time to time, the “Deed to Secure”), covering
certain real property and improvements thereon located in Fulton County Georgia
and more particularly described therein and on Exhibit A attached hereto
(collectively, the “Property”): and
     WHEREAS, Borrower’s obligations under the Note are guaranteed by Guarantor
pursuant to a Guaranty Agreement dated February 10, 2006 which guarantees the
Loan together with certain other Loans made by Lender (the “Other Guaranteed
Loans”) (as the same may be amended, renewed, supplemented or restated from time
to time, the “Guaranty”); and
     WHEREAS, in consideration of Lender entering into this Modification, and
because some of Other Guaranteed Loans have been satisfied in full, the
Guarantor has agreed to execute a new Guaranty Agreement simultaneously with the
execution of this Agreement.
     WHEREAS, the outstanding principal balance under the Loan as of the date
hereof is Four Million Two Hundred Seventy Seven Thousand Six Hundred Nine and
99/100 Dollars ($4,277,609.99).
     WHEREAS, Borrower’s obligations under the Note and the other Loan Documents
(hereinafter defined) are hereinafter collectively called the “Obligations ”;
the Note, the Deed to Secure, the Loan Agreement, the Guaranty and all other
documents previously, now or hereafter executed and delivered to evidence,
secure, guarantee, or in connection with, the Obligations, as the same may from
time to time be renewed, extended, amended, supplemented or restated, are
hereinafter collectively called the “Loan Documents” and all liens, security
interests, assignments, superior titles, rights, remedies, powers, equities and
priorities securing the Note or providing recourse to Lender with respect
thereto are hereinafter collectively called the “Liens”; and
Bank of America — Comstock Highland Modification

 



--------------------------------------------------------------------------------



 



     WHEREAS, at the request of the Borrower, the Lender has agreed to modify
the Loan to (i) modify certain payment terms of the Loan; and (ii) make certain
other changes to the Loan Documents as set forth herein.
     NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by all parties, the parties agree as follows;
     1. Recitals. The recitals set forth above are a material part of this
Agreement. Borrower acknowledges and affirms the accuracy of the recitals set
forth above.
     2. Definitions. All capitalized terms herein, unless otherwise defined
herein, shall have the same meaning ascribed to such terms as in the Loan
Documents.
     3. Modification to Bellemeade Loan, the Atlanta Homes Loan and Fifteen
Million Dollar Comstock Loan. Simultaneously with the execution of this
Agreement (i) Comstock Bellemeade, L.C. and Guarantor shall execute that certain
First Loan Modification Agreement in connection with that certain loan
originally made by Lender to Comstock Beltemeade, L.C. in the original principal
amount of Forty-Six Million Seven Hundred Twenty-Five Thousand and No/100
Dollars ($46,725,000.00) (as the same has been amended, renewed, supplemented or
restated from time to time, the “Bellemeade Loan”) (ii) Comstock Homes of
Atlanta, LLC, Comstock Homes of Myrtle Beach, LLC (formerly known as
Parker-Chandler Homes/South Carolina, LLC) and Guarantor shall execute that
certain Loan Modification Agreement in connection with that certain loan
originally made by Lender to Comstock Homes of Atlanta, LLC (formerly known as
PCH Development, LLC which is successor by merger to Parker Chandler Homes,
Inc.) in the original principal amount of Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.00) (as the same has been amended, renewed,
supplemented or restated from time to time, the “Atlanta Homes Loan”) and
(iii) Guarantor shall execute that certain First Loan Modification Agreement in
connection with that certain loan originally made by Lender to Guarantor in the
original principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00)
(as the same may be amended, renewed, supplemented or restated from time to
time, the “Fifteen Million Dollar Comstock Loan”).
     4. Loan Agreement.

  a.   Exhibit A; Section 3. Section 3 of Exhibit A to the Loan Agreement shall
be deleted in its entirety and replaced with the following:

“All of the Obligations, including (without limitation) all outstanding
principal, accrued and unpaid interest, outstanding late charges, unpaid fees,
and all other amounts outstanding under the Note and the other Loan Documents
are due and payable in full on May 1, 2007 (the “Maturity Date”).
Notwithstanding the foregoing, Borrower may elect to extend the Maturity Date to
May 1, 2008 (the “Extension Period”) provided that; (i) prior to the
commencement of the Extension Period, no Default has occurred and remains
uncured under (a) this Loan or (b) that certain loan originally made by Lender
to Comstock Bellemeade, L.C. in the original principal amount of Forty-Six
Million Seven Hundred Twenty-Five Thousand and No/100 Dollars ($46,725,000.00)
(as the same has been amended, renewed, supplemented or restated from time to
time, the “Bellemeade Loan”) or (c) that certain Loan Modification Agreement in
connection with that certain loan originally made by Lender to Comstock Homes of
Atlanta, LLC (formerly known as PCH Development, LLC which is successor by
merger to Parker Chandler Homes, lnc,)
Bank of America — Comstock Highland Modification

Page 2



--------------------------------------------------------------------------------



 



(in the original principal amount of Seven Million Five Hundred Thousand and
No/100 Dollars ($7,500,000.00) (as the same has been amended, renewed,
supplemented or restated from time to time, the “Atlanta Homes Loan”) or
(d) that certain loan originally made by Lender to Comstock Homebuilding
Companies, Inc. in the original principal amount of Fifteen Million and No/100
Dollars ($15,000,000.00) (as the same may be amended, renewed, supplemented or
restated from time to time, the “Fifteen Million Dollar Comstock loan”); and
(ii) the Borrower pays an extension fee to Lender in an amount equal to one half
of one percent (0.50%) of the sum of the then outstanding Loan amount for each
year in which the Loan remains outstanding, which extension fee must be paid by
Borrower to Lender in immediately available funds; and (iii) Borrower pays to
Lender, immediately upon demand, the cost of the appraisal ordered by Lender in
connection with Modification; and (iv) on or before January 1, 2007, Borrower
provides Lender with written notice that Borrower elects to extend the Maturity
Date for the Extension Period (such election in accordance with the terms hereof
shall be referred to as the “Extension Option”).”
b. Exhibit A; Section 8. Section 8 of Exhibit A to the Loan Agreement shall be
deleted in its entirety.
c. Exhibit A; Section 9. Section 9 of Exhibit A to the Loan Agreement shall be
deleted in its entirety and replaced with the following:
“Each lot will be released upon payment of the greater of: (i) Two Hundred Two
Thousand One Hundred Thirty Six and No/100 Dollars ($202,136.00 ) or (ii) ninety
percent (90%) of the “as complete” per lot value based on an appraisal
satisfactory to Lender in Lender’s sole discretion.” No lot shall be released
prior to receipt of a copy of the final plat approved by the County and the
Lender and recorded.”
d. Exhibit A: Section 12. The following language shali be added to Section 12 of
Exhibit A to the Loan Agreement:
“Additionally, Borrower must submit to Lender (i) within ten (10) days from the
end of each month, monthly financial statements (all of which financial
statements must include a balance sheet, income statement, sources and uses of
funds for such fiscal month, projected sources and uses of funds for the coming
month, detailed listing and description of all contingent liabilities, tax
returns, written verification of liquidity and such other supporting schedules
and documentation). All such financial statements shall be certified as true and
correct by the Chief Financial Officer of Comstock Homebuilding Companies, Inc.
in a form acceptable to the Lender in all respects; and (ii) within thirty
(30) days from the end of each month a certified rent roll for the Property.”
     5. Payments. Payments of interest only shall continue to be due and payable
on the first day of each month. From and after the date hereof, Borrower must
make all payments of any kind whatsoever, due by Borrower to Lender in
connection with the Loan, via wire transfer of immediately available funds, in
accordance with the wiring instructions attached hereto as Exhibit B.
     6. Completion Budget and Schedule. Lender will fund the remaining balance
of the Loan (i.e. $573,625.01) subject to the following conditions:

  (i)   No advances shall be made if any default under the Loan exists;

Bank of America — Comstock Highland Modification



Page 3



--------------------------------------------------------------------------------



 



  (ii)   Borrower must deliver to Lender a Development Loan Draw Schedule
acceptable to Lender with each request for an advance in the same form and
detail previously provided by Borrower in connection with the Loan together with
invoices to substantiate such draw request;     (iii)   Before Lender advances
funds pursuant to a draw request Lender must receive a report from the
inspecting engineer, at Borrower’s expense, confirming that the work for which
payment is being requested pursuant to such draw request has been satisfactorily
completed;     (iv)   Upon satisfaction of the conditions set forth herein,
Lender shall fund the requested advance by depositing such amount into the
Borrower’s account maintained with Lender (i.e. account number 3268592963).

After the remaining balance of the Loan is funded (i.e. $573,625.01), Lender
shall have no obligation to fund any further amount to Borrower. In the event
that the cost to complete the project exceeds the remaining balance of the Loan
(i.e. $573,625.01) Borrower must fund the deficiency.
     7. Borrower’s Representations and Warranties. The Borrower hereby reaffirms
all of representations and warranties set forth in the Loan Documents, and
further represents and warrants that: (a) the Borrower is the sole legal and
beneficial owner of the Property; (b) the execution and delivery of this
Agreement does not contravene, resulting in a breach of, or constitute a default
under, any deed of trust, loan agreement, indenture or other contract or
agreement to which Borrower is a party or by which Borrower or any of its
properties may be bound (nor would such execution and delivery constitute such a
default with the passage of time or the giving of notice or both), and does not
violate or contravene any law, order, decree, rule, regulation or restriction to
which Borrower or the Property is subject; (c) this Agreement constitutes the
legal, valid and binding obligations of Borrower enforceable in accordance with
its terms; (d) the execution and delivery of, and performance under, this
Agreement are within Borrower’s power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite
action, and are not in contravention of any law, or of any indenture, agreement
or undertaking to which Borrower is party or by which it is bound; (e) triere
exists no default under the Note or any other Loan Document; (f) there are no
offsets, claims or defenses with respect to the Obligations; and (g) Borrower is
duly organized and legally existing under the laws of the state of its
organization and is duly qualified to do business in the state of Georgia. The
Borrower further represents and warrants that, except as disclosed in public
filings, there is no suit, judicial or administrative action, claim,
investigation, inquiry, proceeding or demand pending (or, to Borrower’s
knowledge, threatened) against (i) Borrower, or against any other person liable
directly or indirectly for the Obligations, or (ii) which affects the Property
or the Borrower’s title to the Property, or (iii) which affects the validity
enforceability or priority of any of the Loan Documents. Borrower agrees to
indemnify and hold the Lender harmless against any loss, claim damage, liability
or expense (including, without limitation, attorneys’ fees) incurred as a result
of any representation or warranty made by Borrower herein which proves to be
untrue or inaccurate in any respect, and any such occurrence shall constitute a
default under the Loan Documents.
     8. Renewal: Lien Continuation; No Novation. Borrower hereby renews the
Obligations and promises to pay and perform all Obligations as modified by this
Agreement. The Liens are hereby ratified and confirmed as valid, subsisting and
continuing to secure the Obligations, as modified hereby. Nothing herein shall
in any manner diminish, impair, waive or extinguish the Note, the Obligations or
the Liens, The execution and delivery of this Agreement shall not constitute a
novation of the debt evidenced and secured by the Loan Documents.
Bank of America — Comstock Highland Modification

Page 4



--------------------------------------------------------------------------------



 



     9. Expenses. Borrower shall pay all costs and expenses and reimburse Lender
for any and all expenditures of every character incurred or expended from time
to time, regardless of whether a default shall have occurred, in connection with
(a) this Agreement; (b) the restructuring of the Loan which has occurred
previous to and simultaneously with the execution of this Agreement; (c) the
issuance by Lender at any time (including any time prior to the execution of
this Agreement) of any default letters or standstill letters or correspondence
of any kind to Borrower in connection with the Loan; (d) the evaluation,
monitoring and protection of the Property pursuant to rights given in the Loan
Documents or by law; and (e) the creation, perfection or realization upon the
Liens, and all costs and expenses relating to Lender’s exercise of any of its
rights and remedies under any of the Loan Documents or at law, including,
without limitation, all filing fees, taxes, brokerage fees and commissions,
title review and abstract fees, recordation and transfer taxes, Uniform
Commercial Code search fees, other fees and expenses incident to title searches,
reports and security interests, escrow fees, attorneys1 fees, legal expenses,
court costs, fees and expenses incurred in connection with any complete or
partial liquidation of the Property, and all fees and expenses for any
professional service relating to the Property or any operations conducted in
connection with it; provided, however, no right or option granted by Borrower to
Lender or otherwise arising pursuant to any provision of this or any other
document shall be deemed to impose a duty on Lender to supervise, monitor or
protect any aspect of the Property or any operations conducted in connection
with it.
     10. Authorization. At the time of execution of this Modification, Borrower
shall, if and to the extent requested by Lender, deliver to Lender (a) the
opinion of Borrower’s counsel dated the date hereof, in form and substance
satisfactory to Lender, that this Agreement has been duly authorized, executed
and delivered by Borrower and the Guarantor and is binding on, and enforceable
against, the Borrower and the Guarantor in accordance with its terms; and
(b) such other evidence of due authorization and execution by the Borrower and
the Guarantor as the Lender may require.
     11. Further Assurances. The Borrower agrees to execute and deliver to the
Lender, promptly upon request from Lender, such additional documents as may be
necessary or appropriate to consummate the transactions contemplated herein or
to perfect, or continue the perfection of, the Liens.
     12. No Defenses. Borrower and Guarantor, as the case may be, each represent
and warrant that they (individually and collectively) have no claims, actions,
causes of action, defenses, counterclaims or setoffs of any kind or nature which
they can assert against Lender in connection with the making, closing,
administration, collection or enforcement by Lender of the Loan Documents, this
Agreement or any related agreements.
     13. Default Under Peed to Secure. If Borrower shall fail to keep or perform
any of the covenants or agreements contained herein or in any of the Loan
Documents, or if any statement, representation or warranty contained herein is
false, misleading or erroneous in any material respect, Borrower shall be deemed
to be in default under the Deed to Secure and Lender shall be entitled at its
option to exercise any and all of the rights and remedies granted pursuant to
the Deed to Secure, as amended hereby, or any other Loan Document or to which
Lender may otherwise be entitled, whether at law or in equity.
Bank of America — Comstock Highland Modification

Page 5



--------------------------------------------------------------------------------



 



Lender shall be fully subrogated to all of the rights of the person or entity
receiving such payment. Any amounts owing by Borrower to Lender pursuant to this
provision or any other provision of this Agreement shall automatically and
without notice constitute a portion of the Obligations evidenced by the Note
secured by the Deed to Secure and the other Loan Documents, and guaranteed by
the Guarantors under the Guaranty. The amount and nature of any such expense and
the time when paid shall be fully established by the affidavit of Lender or any
of Lender’s officers or agents.
     16. Release of Lender. Upon execution of this Agreement, Borrower and
Guarantor each hereby releases, remises and forever discharges Lender, its
employees, officers, directors, consultants, advisors, participants, agents and
affiliates (collectively, the “Lender Parties”) from any and all causes of
actions, suits, debts, claims and demands whatsoever arising prior to execution
of this Agreement in law or in equity due to any action taken or omitted be
taken by any of the Lender Parties in connection with the Loan, the Atlanta
Homes Loan, the Bellemeade Loan, the Fifteen Million Dollar Comstock Loan or any
other potential transaction between Guarantor (or any affiliate of Guarantor)
and Lender that may have been discussed with Lender but not consummated.
     17. Miscellaneous. To the extent of any conflict between the Note (or any
earlier modification of it) and this Modification, this Modification shall
control. Except as hereby expressly modified, all terms of the Note and all
other Loan Documents (as any of them may have been previously modified by any
written agreement) remain in full force and effect. This Agreement (a) shall
bind and benefit the parties hereto and their respective heirs, beneficiaries,
administrators, executors, receivers, trustees, successors and assigns
(provided, however, no party other than the Lender shall assign its rights
hereunder without the prior written consent of the Lender); (b) may be modified
or amended only by a writing signed by the Lender and the Borrower; (c) SHALL BE
GOVERNED BY (INCLUDING BUT NOT LIMITED TO ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION) THE LAWS OF THE STATE OF GEORGIA AND UNITED STATES FEDERAL LAW;
(d) may be executed in several counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when executed and delivered, shall
constitute an original agreement enforceable against all who signed it without
production of or accounting for any other counterpart, and all separate
counterparts shall constitute the same agreement; and (e) embodies the entire
agreement and understanding between the parties with respect to modifications of
documents provided for herein and supersedes all prior conflicting or
inconsistent agreements, consents and understandings relating to such subject
matter. “Borrower” shall include, in their individual capacities and jointly,
all parties hereinabove named as the Borrower. The duties, covenants,
conditions, obligations, and warranties of the Borrower in this Agreement shall
be joint and several obligations of the Borrower and, if more than one, of each
party named a the Borrower hereinabove, and each such party’s heirs, legal
representatives, successors and assigns. If any Borrower is a corporation,
partnership or other legal entity, the Borrower and the person or persons
signing for it represent and warrant to the Lender that this Agreement is duly
executed, acknowledged and delivered by the Borrower’s duly authorized
representatives. Whenever used herein, the singular number shall include the
plural and the plural the singular, and any gender shall be applicable to all
genders. The use of the words “herein”, “hereof, “hereunder” and other similar
compounds of the word “here” shall refer to this entire Modification and not to
any particular section, paragraph or provision. The headings in this
Modification shall be accorded no significance in interpreting it.
Bank of America — Comstock Highland Modification

Page 6



--------------------------------------------------------------------------------



 



     18. Financing Statements. Borrower authorizes the Lender, from time to time
and without expense to the Lender, to file in such filing office or offices as
the Lender may select, any financing statements and extensions, renewals or
amendments thereof, naming the Borrower as debtor and several obligations of the
Borrower and, if more than one, of each party named a the Borrower hereinabove,
and each such party’s heirs, legal representatives, successors and assigns. If
any Borrower is a corporation, partnership or other legal entity, the Borrower
and the person or persons signing for it represent and warrant to the Lender
that this Agreement is duly executed, acknowledged and delivered by the
Borrower’s duly authorized representatives. Whenever used herein, the singular
number shall include the plural and the plural the singular, and any gender
shall be applicable to all genders. The use of the words “herein”, “hereof,
“hereunder” and other similar compounds of the word “here” shall refer to this
entire Modification and not to any particular section, paragraph or provision.
The headings in this Modification shall be accorded no significance in
interpreting it.
     18. Financing Statements. Borrower authorizes the Lender, from time to time
and without expense to the Lender, to file in such filing office or offices as
the Lender may select, any financing statements and extensions, renewals or
amendments thereof, naming the Borrower as debtor and in such form as the Lender
may require, in order to further evidence or perfect Lender’s security interests
granted pursuant to the Loan Documents.
     19. Notices. All notices, in connection with the Loan addressed to Lender,
shall hereinafter be sent to Lender at the following address:
Lender:
Norman Trepner
Bank of America, N.A.
187 Danbury Road
Wilton, CT 06897
Fax (203) 423-4003
with a copy to:
Bank of America, N.A.
Attn: Loan Administration; Ladreda Spencer
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:
Bank of America, N.A.
Attn: Loan Administration, Kathie Hatton
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:
Friedlander, Misler, Sloan, Kletzkin & Ochsman, PLLC
Attn: David M. Astrove
1101 17th Street, NW, Suite 700
Washington, DC 20036
Bank of America — Comstock Highland Modification



Page 7



--------------------------------------------------------------------------------



 



[remainder of page intentionally left blank]
[signatures to follow]
Bank of America — Comstock Highland Modification

Page 8



--------------------------------------------------------------------------------



 



     EXECUTED ON THE DATE OR DATES OF THE ACKNOWLEDGMENTS HEREOF, BUT EFFECTIVE
AS OF THE DATE FIRST STATED IN THIS AGREEMENT.

              WITNESS:   BORROWER:
 
                HIGHLAND AVENUE PROPERTIES, LLC, a
Georgia limited liability company
 
           
/s/ Joey Manahan
 
Print Name: Joey Manahan
 
By: Comstock Homebuilding Companies, Inc, a
Delaware corporation, Manager    
 
           
 
  By:   /s/ Christopher Clemente    
 
           
[SEAL]
      Print Name: Christopher Clemente    
 
      Print Title: CEO    
 
           
WITNESS:
           
 
           
/s/ Bruce Labovitz
           
 
           
Print Name: Bruce Labovitz
           
[SEAL]
           
 
           
COMMONWEALTH OF VIRGINIA )
           
)ss:
           
COUNTY OF Fairfax                          )
           

I, Kelly L. Wyche, a Notary Public in and for the aforesaid said jurisdiction,
do hereby certify that Christopher Clemente, who is personally well known to me
as (or satisfactorily proven to me to be) the person who signed the foregoing
instrument executed this 28 day of December, 2006, personally appeared before me
in said jurisdiction and acknowledged that he is the CEO of COMSTOCK
HOMEBUILDING COMPANIES, INC. which is the Manager of HIGHLAND AVENUE PROPERTIES,
LLC, a Georgia limited liability company which is a party to the foregoing
instrument; that he has been duly authorized to execute and deliver the
foregoing instrument for the purposes therein contained and that the same is his
act and deed and the act and deed of HIGHLAND AVENUE PROPERTIES, LLC, a Georgia
limited liability company.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December, 2006.

     
 
  /s/ Kelly L. Wyche
 
   
 
  Notary Public
 
   
(SEAL)
   
 
   
 
  My Commission expires: 11-30-08
 
   
 
   

[signatures continue on the next page]
Bank of America — Comstock Highland Modification

Page 9



--------------------------------------------------------------------------------



 



                     
WITNESS:
            LENDER:        
 
                                  BANK OF AMERICA, N.A.    
 
Print Name:
                   
[SEAL]
                   
 
                   
 
            By:      
 
                   
WITNESS:
                   
 
                   
 
Print Name:
             
 
Print Name:    
[SEAL]
              Print Title:    
 
                   
COMMONWEALTH OF FLORIDA
)                 
 
) ss:               
COUNTY OF HILLSBOROUGH
)                 

     I,                                                                 
             , a Notary Public in and for the aforesaid said jurisdiction, do
hereby certify that
                                                            , who is personally
well known to me as (or satisfactorily proven to me to be) the person who signed
the foregoing instrument executed this                                         
day of                                                             , 2006,
personally appeared before me in said jurisdiction and acknowledged that he is
the                                                              of BANK OF
AMERICA, N.A., a national banking association; that he has been duly authorized
to execute and deliver the foregoing instrument for the purposes therein
contained and that the same is his act and deed and the act and deed of BANK OF
AMERICA, N.A.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this
                       day of                                          , 2006.

         
 
       
(SEAL)
 
 
Notary Public    
 
       
 
  My Commission expires:    
 
       
 
 
 
   

[signatures continue on the next page]
Bank of America—Comstock Highland Modification

 



--------------------------------------------------------------------------------



 



                     
WITNESS:
          GUARANTOR:    
 
                                COMSTOCK HOMEBUILDING COMPANIES,     /s/ Joey
Manahan           INC., a Delaware-corporation    
 
Print Name: Joey Manahan
                   
[SEAL]
                   
 
                   
WITNESS:
          By:        
 
                   
/s/ Bruce Labovitz
 
Print Name: Bruce Labovitz
[SEAL]
              /s/ Christopher Clemente
 
Print Name: Christopher Clemente
Print Title: CEO    
 
                   
COMMONWEALTH OF VIRGINIA
)                 
 
)ss:             
COUNTY OF Fairfax
)                 

     I, Kelly L. Wyche, a Notary Public in and for the aforesaid said
jurisdiction, do hereby certify that Christopher Clemente, who is personally
well known to me as (or satisfactorily proven to me to be) the person who signed
the foregoing instrument executed this 28 day of December, 2006, personally
appeared before me in said jurisdiction and acknowledged that he is the CEO of
COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation which is a party
to the foregoing instrument; that he has been duly authorized to execute and
deliver the foregoing instrument for the purposes therein contained and that the
same is his act and deed and the act and deed of COMSTOCK HOMEBUILDING
COMPANIES, INC., a Delaware corporation.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December, 2006.

         
 
  /s/ Kelly L.Wyche
 
Notary Public    
 
       
(SEAL)
       
 
  My Commission expires: 11-30-08    
 
       
 
       

Bank of America — Comstock Highland Modification

 